UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 19-7138


DON FARMER,

             Petitioner - Appellant,

             v.

BERNARD BOOKER, Warden,

             Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:18-cv-00715-JAG-RCY)


Submitted: January 21, 2020                                       Decided: January 27, 2020


Before GREGORY, Chief Judge, NIEMEYER and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Don Farmer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Don Farmer appeals the district court’s order denying as untimely his 28 U.S.C.

§ 2254 (2018) petition. On appeal, we confine our review to the issues raised in the

Appellant’s brief. See 4th Cir. R. 34(b). Because Farmer’s informal brief does not

challenge the basis for the district court’s disposition, Farmer has forfeited appellate review

of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”). Accordingly, we grant leave to procced in forma

pauperis and affirm the district court’s judgment. We also deny as unnecessary a certificate

of appealability. See Harbison v. Bell, 556 U.S. 180, 183 (2009). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2